PER CURIAM.
We affirm appellant’s convictions and sentences. However, the portions of the order assessing appellant court costs in the amount of $87 and requiring him to pay $10 pursuant to section 960.20, Florida Statutes (1981); $2 pursuant to section 943.25(4), Florida Statutes (1981); and $1 pursuant to section 943.25(8), Florida Statutes (1981), are stricken since the trial court adjudged appellant insolvent prior to trial and appointed a public defender to represent him. See Brown v. State, 427 So.2d 271 (Fla. 2d DCA 1983), in which we recently certified to the Florida Supreme Court the question of assessing certain costs of the nature assessed herein against insolvent defendants.
AFFIRMED in part; REVERSED in part.
GRIMES, A.C.J., and SCHEB and CAMPBELL, JJ., concur.